Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 3/4/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the adhesive fibers “comprise” various types of adhesive and uses the conjunction “and,” thus requiring all types of these adhesive in each fiber. However, the claim also recites “combinations thereof.”  This is unclear because the claim language already requires a combination of all three recited adhesives.  However, the use of “combinations thereof” indicates the likely intent of the claim was to present an alternative list, and thus, in the interest of compact prosecution, this is how the claim was interpreted.  Examiner notes 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonneh (US 2001/0064928).
Regarding Claims 1, 2, and 7-9, Bonneh teaches a method of forming a multilayer fibrous medium (See Abstract), comprising:
forming at least two vertically arranged layer on or above a substrate, each layer comprising a plurality of fibers (See Fig. 1B and page 2, paragraphs [0044]-[0045], wherein multiple layers are formed on top of one another; and note it is inherent the layers must be formed on some sort of substrate as a forming surface). 
Bonneh further teach forming a layer via electrospinning, which is a type of electrospraying (note the two terms are used essentially interchangeably in the instant specification), wherein the electrospun layer [16] has less basis weight than the meltblown layer [14] on which it is formed (See page 3, paragraphs [0053]-[0054], and note the basis weight of the electrospun layer may be 0.2 g/m2).  Although Bonneh doesn’t specifically teach the electrospun layer is adhesive, Bonneh teaches such a layer may be polyurethane (PUR), polyamides (PA), polyacrylic acid (PAA), and polyolefins including polyethylene (See page 3, paragraph [0057]), the same materials taught as the instant adhesive in Claim 9, and well-known to be utilized as adhesives in the art.  
Further, Examiner submits essentially any material that is tacky and used to form bonds may be considered adhesive.  The materials of the electrospun layer are described as either solvent-based or melt-based (See page 2, paragraph [0044]), and are formed directly on a previously formed layer (See page 3, paragraph [0059]).  Such melted or solvent-based fibers would have had a viscous, tacky quality at least prior to cooling/drying that would have allowed them to adhere to the previously layer, and thus it is reasonable to refer to them as adhesive fibers without further limitation as to composition and/or use.  Further, Examiner submits polymers such as polyamides, polyethylene, and polyurethane are polymers used in hot melt adhesives and thus may be considered hot melt adhesive polymers.
Regarding Claim 4, Bonneh teaches the diameter of the electrospun layer is 100-400 nm (See page 3, paragraph [0053]).
Regarding Claims 5-6, Bonneh teaches the electrospun layer may be formed between layers, wherein either of layers [12] or [14] may be considered nonwoven 
Regarding Claim 10, Bonneh teaches the fiber may be bicomponent fibers made of at least two materials (See page 3, paragraph [0058]).
Regarding Claim 12, Bonneh teaches disposing the fibers form pores, thus suggesting the fibers a laid in multiple directions to form such pores (See page 3 paragraph [0053]), a feature typical of electrospinning.  Thus, the teachings of Bonneh suggests the fibers are not substantially parallel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh as applied to Claim 2.
Regarding Claim 3, Bonneh teaches the method of claim 2 as described above.  Bonneh teaches the basis weight of the electrospun layers is AT LEAST 0.2 g/m2 and the meltblown layer is AT LEAST double that basis weight (See page 3, paragraph [0054]).  This range indicates basis weights, such as 0.5 g/m2 for the electrospun layer and 1.5 g/m2 for the meltblown layer, would have well within the preferred range for .

Claims 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh as applied to Claims 1 and 11, and further in view of Yoo et al. (US 2013/0078882).
Regarding Claim 8, 11 and 12, Bonneh teaches the method of claims 1 and 11 as described above.  As described above, Bonneh further teaches the fiber may be a bicomponent fiber, but fails to specifically teach an outer adhesive cover.  However, Yoo et al. teaches similar electrospun fibers for forming a porous fiber sheet (See Abstract) are coated with adhesive during electrospinning in order to improve the strength of the fiber layer formed (See page 4, paragraphs [0098], [0101]-[0102] and page 5, paragraph [0122], wherein the adhesive may be pre-mixed prior to spraying to form an adhesive coated fiber).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to make the bicomponent fibers of Bonneh as an adhesive coated fiber, because doing so would have predictably enhanced the strength of the formed layer.  Note Yoo et al. teaches UV curable adhesive (See page 4, paragraph [0100]), i.e. light sensitive, and clearly teaches non-parallel fibers (See Figs. 4 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746